t c memo united_states tax_court kevin d castro and margarita c castro et al ’ petitioners v commissioner of internal revenue respondent docket nos filed date edward g marshall for petitioners fred fe green jr for respondent memorandum findings_of_fact and opinion marvel judge in separate notices of deficiency respondent determined the following income_tax deficiencies and ‘cases of the following petitioners are consolidated herewith castro family_trust kevin castro margarita castro steven castro howie rossman trustees docket no and castro co jewelers kevin castro margarita castro steven castro howie rossman trustees docket no - - penalties with respect to petitioners’ federal income taxes kevin d castro and margarita c castro docket no accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number castro family_trust kevin castro margarita castro steven castro howie rossman trustees docket no accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number castro co jewelers kevin castro margarita castro steven castro howie rossman trustees docket no accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number petitioners filed separate petitions to redetermine the proposed deficiencies and related penalties we consolidated these cases for trial briefing and opinion pursuant to rule a because they present common issues of fact and law all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar after concessions the only issues’ for decision are whether the castro family_trust cft and the castro co jewelers trust ccjt collectively referred to as the trusts should be disregarded for federal_income_tax purposes whether the income and expenses of the jewelry business allegedly owned by the ccjut and operated by kevin d castro during the years at issue must be reported by kevin d castro and margarita c castro collectively referred to as the castros -respondent conceded that if we hold the trusts are invalid for federal_income_tax purposes the trusts are not liable for the income_tax on income properly chargeable to kevin d and margarita c castro the parties acknowledge that the issue of fiduciary fees will be determined in accordance with our holding regarding the validity of the trusts at trial the castro co jewelers trust ccujut conceded respondent’s adjustment to taxes for the ccjt also agreed to concede the adjustment to outside services for if we hold that the ccjt is valid for federal_income_tax purposes if however we hold that the ccjt is not valid for federal_income_tax purposes then respondent concedes for the adjustment to outside services and an increase in depreciation in the amount of dollar_figure respondent proposed adjustments to the following items in his notices of deficiency and petitioners are deemed to have conceded these adjustments because although petitioners disputed them in their petitions petitioners failed to address them at trial or on brief the ccut’s charitable_contribution s the castro family trust’s cft and charitable_contributions and the cft’s and other deductions and miscellaneous_itemized_deductions including medical utilities automobile meal travel and telephone expenses see rule e and 92_tc_661 89_tc_46 the only other issues are computational whether kevin d castro petitioner is liable for self- employment_taxes on the net_income generated by the jewelry business during the years at issue whether petitioners are liable for the accuracy-related_penalty for negligence or disregard of rules or regulations pursuant to sec_6662 for each of the years at issue and whether the castros are liable for a penalty pursuant to sec_6673 findings_of_fact i background the parties have stipulated some of the facts which are incorporated into our findings by this reference at the time the petitions in these cases were filed the castros resided and the cft and the ccjut had their principal places of business in cedar city utah in petitioner became a gemologist in petitioner and his brother formed a partnership in california to operate a jewelry business called castro co the partnership in the partnership closed its jewelry store in california and opened a jewelry store in cedar city utah the castros also moved to cedar city utah for the taxable years through petitioner reported his distributive_share of partnership income on schedule e supplemental income and loss of his form_1040 u s individual_income_tax_return the partnership - operated its jewelry business through when the partnership terminated in or around a customer of the jewelry business filed a lawsuit against the partnership the lawsuit was dismissed approximately months later after a 5-day trial after the partnership terminated petitioner operated the jewelry business as a sole_proprietorship petitioner reported the income and expenses generated by his jewelry business from date to the date he transferred his jewelry business into trust on schedule c profit or loss from business sole_proprietorship of his form_1040 for il the establishment and operation of the trusts a the establishment of the trusts in the castros decided to place all of their personal and business_assets in a tiered trust arrangement the trusts were established using several steps on or about date petitioner margarita c castro mrs castro executed a bill of sale and a quitclaim_deed by which she conveyed to petitioner all of her interests in all -the parties stipulated erroneously that the jewelry business was operated as a sole_proprietorship during we disregard this stipulation and find facts consistent with the evidence by use of the terms trust trustee beneficiary and other related terms we intend no implication as to the validity of the trusts involved in these cases -- - real and personal_property including the castros’ home and furnishings in exchange for dollar_figure and other consideration on date petitioner as grantor executed a declaration of trust prepared by dependable services group dsg entitled castro family_trust in the declaration of trust petitioner promised to provide lifetime services and to transfer any remuneration paid for those services to the trust part of the consideration petitioner purportedly received in exchange for his transfer of assets to the cft and his promise to provide lifetime services and any resulting remuneration exclusively for the benefit of the cft consisted of all units of beneficial_interest in the cft on date petitioner executed a bill of sale and a quitclaim_deed which recited that petitioner conveyed all of his interest in real and personal_property including his home and furnishings to the cft in exchange for dollar_figure and other consideration on date the cft as grantor executed a declaration of trust prepared by dsg entitled castro co jewelers the declaration of trust recited that the cft had transferred the assets of the jewelry business to the ccjt in exchange for dollar_figure and all units of beneficial_interest in the ccut - on date the castros as trustees of the cft executed a bill of sale purporting to sell the assets of the jewelry business to the ccjt for dollar_figure and other consideration b the operation of the trusts the declarations of trust with respect to the cft and the ccjt provided in pertinent part as follows the cft the cft’s declaration of trust described the function and purpose of the cft the trustees purpose shall be authorized to accept rights title and interest in and to real and personal properties whether tangible or intangible which have been conveyed by the creator hereof and grantor hereto to be the corpus of this trust included therein is the exclusive use of his lifetime services and all of his earned remuneration accruing therefrom from any current source whatsoever so that kevin d castro can maximize his lifetime efforts through the utilization of his constitutional rights for the protection of his family in the pursuit of his happiness through his desire to promote the general welfare all of which kevin d castro feels he will achieve because they are sustained by his religious beliefs the declaration of trust divided the beneficial interests in the trust into units in certificate form the units were non-assessable non-taxable non-negotiable non- transferable except back to the trust the declaration of trust prohibited the trustees from issuing more than the initial units of beneficial_interest in consideration for petitioner’s contribution of assets and his promise to render --- - lifetime services and any attendant remuneration to the cft petitioner received all units of beneficial_interest the cft’s declaration of trust conferred on its trustees broad authority to administer the trust a majority of the trustees constituted a quorum and a majority vote of all trustees was all that was required to authorize expenditures including the payment of compensation to the trustees the declaration of trust authorized the trustees to supplement the trust instrument a majority of the trustees then in office and participating in the meeting needed only to adopt a resolution to effect the change the declaration of trust also provided that a minute of resolution of the board_of trustees authorizing what it is they determine to do or have done shall be evidence that such an act is within their power under its declaration of trust the cft had a term of years the trustees however could liquidate the cft by unanimous vote at any time because of threatened depreciation in values or other good and sufficient reason upon liquidation the assets of the cft were to be distributed pro_rata to those persons having possession of the units of beneficial_interest during the cft’s existence distribution of trust income was in the trustees’ discretion the original trustees of the cft were mrs castro and nelly castro nelly petitioner’s mother the declaration of trust --- - authorized the selection of a new trustee by unanimous vote of the remaining trustees one week after the cft was created petitioner was appointed a trustee on date nelly died on date steven castro steven petitioner’s brother replaced nelly as trustee during the years at issue only mrs castro received a fiduciary fee from the cft the ccjt the declaration of trust for the ccjt provides very little guidance concerning the function and purpose of the ccujt even though it directs the trustees to regard it as their principal guide the declaration of trust summarizes its purport as follows the purport of this instrument is to convey title to real personal_property to the board_of trustees to constitute a_trust for the benefit of the beneficiaries with such title held by the trustees in-trust in joint_tenancy and as fiduciaries with instructions to maintain preserve such property for the duration hereof and to provide for an economical administration of the trust’s corpus including the effective management of trust business and to make distributions of income and or corpus to the beneficiaries on a pro-rata basis and in amounts determined within the discretionary powers of the trustees the nature and principle activity of this trust is first and foremost to preserve and maintain assets the conducting of business including the holding of title to property with the necessary management and control of such trust property are such that there may be attempts by outside concerns agencies -- - professionals influences to classify this trust as a business_trust directions are hereby given to the trustees to guard and resist such classification through the sophisticated use of minutes and records the declaration of trust provides that the ccjt is irrevocable and may not be altered revoked or amended in any respect unless specifically authorized by this direct instrument and a unanimous vote of the trustees and further provides that it may not be terminated except through distributions permitted by the declaration of trust and approved by the unanimous vote of the trustees the declaration of trust further provides that the trust shall continue for years unless the trustees unanimously decide to terminate it earlier or to extend the trust’s term the declaration of trust confers exclusive management and control of the trust property and business affairs on the trustees and requires that there be at least two trustees although additional trustees may be named for reasons beneficial to the trust the trustees have the right to name successor trustees by unanimous concurrence and vote the declaration of trust authorizes the trustees to exercise broad general powers including but not limited to the following the trustees may hold meetings a majority of the trustees constitutes a quorum for conducting business provided affirmative action may only be had upon a majority vote of the present trustees whether present or absent the trustees may fix and pay compensation to third parties and to themselves the trustees by unanimous vote may amend in whole or in part the declaration of trust to better carry out the purposes and intent thereof the trustees may consent unanimously and in writing to the transfer of beneficial units in the trust even though the units were otherwise non-assessable non-taxable non- negotiable and non-transferable the trustees may distribute income from the trust in their absolute discretion the castros were the original trustees of the ccjt and remained trustees throughout the years at issue ’ during the years at issue only petitioner received a fiduciary fee from the ccut ‘the parties stipulated that nelly was an original trustee of the ccjut and that when she died in steven replaced her as trustee that stipulation contradicts other evidence in the record which tends to show that the castros were the only trustees of the ccjt for example only the castros signed the declaration of trust and are listed in the declaration of trust as trustees the castros were the only people who attended the first meeting of the trustees and signed the minutes or signed the ccjt’s tax returns throughout the years at issue the jewelry business operated at the same location and in the same manner as it had before its transfer to the ccjt and petitioner continued to work as a jeweler for and manager of the jewelry business iifl yax returns a the ccjt filed a timely form_1041 u s income_tax return for estates and trusts for the ccjt reported income and expenses allocable to the jewelry business on schedule c attached to its return and also claimed deductions for fiduciary fees charitable_contributions and a distribution of the trust’s net_income to the cft the ccjt reported no taxable_income and paid no taxes for in respondent’s notice_of_deficiency to the ccjt respondent disallowed all of the ccjt’s deductions the cft also filed a timely form_1041 for the cft reported income it received from the ccjt on schedule e attached to its return the cft also claimed deductions for taxes fiduciary fees charitable_contributions and medical utilities automobile and telephone expenses the cft reported no taxable_income and paid no taxes for in respondent’s notice_of_deficiency to the cft respondent disallowed all of the cft’s deductions petitioner reported fiduciary fees he received from the ccjut and mrs castro reported fiduciary fees she received from the cft as other income subject_to self-employment_tax on the castros’ jointly filed form_1040 for in respondent’s notice_of_deficiency to the castros respondent increased the castros’ income by the jewelry business’ net profit and decreased the castros’ income by the fiduciary fees received b the ccjt filed a timely form_1041 for the ccjt reported income and expenses allocable to the jewelry business on schedule c of its return and also claimed deductions for fiduciary fees and a distribution to the cft of all but dollar_figure of its net_income the ccjt paid income_tax of dollar_figure for in respondent’s notice_of_deficiency to the ccjt respondent disallowed all of the deductions and increased the jewelry business’ net profit accordingly the cft filed a timely form_1041 for the cft reported the income it received from the ccjt on schedule e to its return the cft also claimed deductions for fiduciary fees charitable_contributions and medical utilities automobile meal travel and telephone expenses the cft paid income_tax of dollar_figure for in respondent’s notice_of_deficiency to the cft respondent disallowed all of the cft’s deductions petitioner reported the fiduciary fees he received from the ccjut and mrs castro reported the fiduciary fees she received from the cft as other income subject_to self-employment_tax on the castros’ jointly filed form_1040 for in respondent’s notice_of_deficiency to the castros respondent increased their income by the jewelry business’ adjusted net profit and decreased their income by the fiduciary fees received opinion it burden_of_proof petitioners contend that petitioner’s testimony was uncontroverted and credible and that pursuant to sec_7491 the burden_of_proof has shifted to respondent respondent contends that the only issue for decision is which petitioner is properly taxable on the net_income generated by the jewelry business and that petitioners have the burden_of_proof on that issue generally the burden_of_proof is on the taxpayer to show that the commissioner’s determinations are erroneous see rule a the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_685 however added sec_7491 which is applicable to court proceedings arising in connection with examinations commenced after date under sec_7491 the burden_of_proof shifts to ‘although the parties stipulated that the castros’ tax_return for was in evidence the exhibit attached to the stipulation of facts was a copy of the castros’ return our factual findings regarding the castros’ returns are based on respondent’s notice_of_deficiency and the castros’ tax_return -- - the commissioner subject_to certain limitations where a taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining that taxpayer’s tax_liability see ashley v commissioner tcmemo_2000_376 the record contains very little evidence regarding the commencement_date of the examination in this case respondent’s notices of deficiency to each of the trusts included a form prepared by the examining agent entitled income_tax examination changes dated date which supports a finding that the examination began sometime before that date testimony elicited by petitioners supports an inference that the examination in question began before date petitioner testified that he met his current tax adviser kevin allison in early mr allison testified that he and the castros met approximately months before petitioners’ audit began this testimony while vague suggests that the instant examinations commenced before date in contrast to the evidence described above there is nothing in the record that allows us to conclude that the examination in these cases commenced after date petitioners have failed to convince us that sec_7491 applies to shift the burden_of_proof to respondent we hold therefore that the burden_of_proof is upon petitioners to prove respondent's determinations are erroneous see rule a 290_us_111 -- - il lack of economic_substance respondent’s primary argument in support of his position that the trusts should be disregarded for income_tax purposes is that the trusts lack economic_substance respondent alternatively argues that the jewelry business’ income is allocable to the castros under the assignment_of_income_doctrine or under the grantor_trust_rules of sec_671 through petitioners dispute each of respondent’s arguments in turn and with respect to respondent’s primary argument contend that the trusts are valid under state law that tax was not a consideration in creating the trusts and that respondent’s interpretation of the law is too narrow to permit any restructuring of a business taxpayers have a legal right by whatever means allowable under the law to structure their transactions to minimize their tax obligations see 293_us_465 transactions however that have no significant purpose other than to avoid tax and do not reflect economic reality will not be recognized for federal_income_tax purposes see 79_tc_714 affd 731_f2d_1417 9th cir we have held that if a transaction has not altered any cognizable economic relationships we must look beyond the form of the transaction and apply the tax law according to the transaction’s substance see 73_tc_1235 this principle applies regardless of whether the transaction creates an entity with separate existence under state law see zmuda_v commissioner supra pincite we have decided several cases involving multitiered trust arrangements where the commissioner alleged that the trust structure lacked economic_substance and therefore had to be disregarded for federal_income_tax purposes see eg muhich v commissioner tcmemo_1999_192 affd 238_f3d_860 7th cir dahlstrom v commissioner tcmemo_1991_264 affd without published opinion 999_f2d_1579 5th cir clawson v commissioner tcmemo_1982_321 in deciding whether a purported trust lacks economic_substance we consider the following factors whether the taxpayer’s relationship as grantor to property purportedly transferred into trust differed materially before and after the trust’s formation whether the trust had a bona_fide independent_trustee whether an economic_interest in the trust passed to trust beneficiaries other than the grantor and whether the taxpayer honored restrictions imposed by the trust or by the law of trusts see markosian v commissioner supra pincite5 a the castros’ relationship to the trusts’ property the first factor we consider is whether petitioner’s relationship as grantor to property ostensibly transferred into trust differed materially before and after the trusts’ formation see id pincite the castros lived in the same home with the same furnishings as they had before their home and furnishings were transferred -- - into trust they did not rent or lease the home or furnishings from the cft their relationship to these assets did not differ materially before and after the formation of the cft the jewelry business was operated in much the same manner both before and after the ccjt was created the jewelry business and its attendant activities continued under the same name in the same office space and with the same equipment petitioner continued to make the daily operating decisions and to manage the jewelry business including overseeing employees jewelry repair and design and sales petitioner argued that business changes---more employee training with weekly meetings and feedback sessions---were implemented after the ccjt was created thereby changing petitioners’ relationship to the property we disagree the identified changes may have had the effect of improving the effectiveness of employees but they had no material impact on the nature and structure of the business the castros’ use of the trust property before and after the transfers was not materially different this factor weighs against petitioners see id pincite4 muhich v commissioner supra buckmaster v commissioner tcmemo_1997_ hanson v commissioner tcmemo_1981_675 affd 696_f2d_1232 9th cir b independent_trustee the second factor we consider in determining whether a_trust mrs castro also continued to provide bookkeeping services and customer service just as she had before the ccjt was created has economic_substance is whether the trust had a bona_fide independent_trustee see markosian v commissioner supra pincite petitioners contend that howie rossman the drafter of the ccjt documents was an independent_trustee who participated in the daily operations of the jewelry business after the ccjt was created petitioners also contend that nelly and steven’ acted at different times as independent trustees of both trusts the declarations of trust provided that the trustees by majority vote could supplement and amend the terms of the declarations the trustees were authorized to distribute trust income and principal in their absolute discretion determine compensation_for employees and themselves without any apparent restriction remove other trustees from office or generally perform almost any legal action with respect to the trusts during the years at issue the castros exercised effective_control over the trusts either as the only trustees or as a majority of the trustees of the two trusts howie rossman was not a trustee of either trust during the years at issue the record is lacking in credible_evidence that either nelly or steven functioned as an independent_trustee particularly since the castros could and did control significant trust decisions nelly and steven’s service as trustee was merely a formality that petitioners do not expressly argue that steven was an independent_trustee for purposes of meeting the second factor but because he replaced nelly as trustee to the cft when she died we assume petitioners intended this as part of their argument - - did nothing to alter the substance of the castros’ relationship to the jewelry business or to the other trust assets under the terms of the declarations of trust a majority of the trustees controlled many trust decisions and the castros constituted a majority of the trustees as a result no independent_trustee could wrest control_over trust property from the castros or prevent the castros from using the trust property for their own purposes see buckmaster v commissioner supra the castros had the ability to fully control the trusts’ activities for their own benefit because no independent_trustee had any meaningful control_over the management of either trust this is evidence that the trusts lacked economic_substance see zmuda_v commissioner t c pincite lund v commissioner tcmemo_2000_334 this factor weighs against petitioners c economic interests the third factor we consider is whether a genuine economic_interest in the trusts passed to anyone other than the castros see markosian v commissioner t c pincite petitioner asserted at trial that the castros’ children the castro holding co and good samaritan a private charitable_trust were the cft’s beneficiaries petitioners asserted on brief that all units of beneficial_interest in the cft originally issued to petitioner were later canceled by the cft and ultimately reissued to other parties the objective evidence does not show that anyone other than petitioner held any meaningful economic_interest in either trust --- - petitioners never introduced the cft certificates of beneficial_interest or any minutes of trustee meetings purporting to show that certificates were issued to parties other than petitioner or even more importantly to show the identity of the person or persons who had possession of the certificates we are not required to accept petitioner’s self-serving testimony as evidence particularly in the absence of corroborating evidence and we decline to do so in this case see 87_tc_74 peterman v commissioner tcmemo_1993_129 statements in a brief that are not supported by testimony or documents introduced at trial are not evidence see rule b 99_tc_202 n 90_tc_1248 even if the castros’ children the castro holding co and good samaritan held beneficial interests in the cft as petitioners contend petitioners failed to prove that any genuine economic_interest passed to them the trustees had absolute discretion to distribute principal and interest at any time and in any way they saw fit the trustees could modify the declarations of trust and could even decide to terminate the trusts early or to extend the trusts beyond the specified term see markosian v commissioner supra pincite according to the cft’s declaration of trust the certificates of beneficial_interest are owned by the person who is in possession of them -- - the absolute and unbridled discretion conferred on the castros as trustees is confirmed by language in the cft’s declaration of trust which provided that a minute of resolutions of the board_of trustees authorizing what it is they determine to do or have done shall be evidence that such an act is within their power we have held on numerous occasions that such unbridled power gives taxpayer-trustees the same control_over the property as they enjoyed before the formation of the trust see eg id pincite cooper v commissioner tcmemo_1981_369 palmer v commissioner tcmemo_1981_354 our analysis is supported by the inherent implausibility of petitioners’ position it defies common sense that petitioner would grant the exclusive use of his lifetime services to the cft for no remuneration and make an anticipatory transfer of any and all future earnings to the cft it defies common sense that the castros would transfer practically all of their assets including their home furnishings and business to the trusts for practically nothing in return while retaining no control_over the assets see buckmaster v commissioner tcmemo_1997_236 the castros had the power to allocate all trust principal and income to themselves in derogation of any other beneficiaries the record fails to show that anyone other than petitioner held units of beneficial_interest in the trusts during the years at issue on these facts we conclude that petitioners have failed to prove that any economic_interest passed to any - - other beneficiaries see markosian v commissioner supra pincite this factor weighs against petitioners d restrictions imposed by the trusts or by the law of trusts the fourth factor we consider is whether the castros honored restrictions imposed by the trusts or by the law of trusts see id pincite the castros contend that tax_avoidance was not their primary motivation and that they felt a fiduciary duty to the trusts and the beneficiaries we disagree the castros’ unrestricted use of the assets transferred to the cft and the ccjt for nominal if any consideration indicates that the castros as trustees were not restricted in any economically substantive way see buckmaster v commissioner supra hanson v commissioner tcmemo_1981_675 moreover the authority granted to the castros as trustees of the trusts was so broad that very few restrictions if any were actually imposed on the castros by the trust structure this factor weighs against petitioners be conclusion petitioner testified at trial that the castros intended to limit their liability protect their assets from creditors avoid probate and ensure their financial privacy by creating the trust structure and denied that tax factors had any impact on their decision this testimony was not credible particularly when the declarations of trust and the facts and circumstances surrounding the establishment of the trusts are considered and we do not -- - accept it see tokarski v commissioner supra pincite peterman v commissioner supra after considering the four factors articulated in markosian v commissioner t c pincite4 we have no doubt that the trusts in question lacked economic_substance and must be disregarded for federal_income_tax purposes see also george v commissioner tcmemo_1999_381 we hold for respondent on this issue because the parties agree that if we disregard the trusts for federal_income_tax purposes the net_income from the jewelry business is taxable to petitioner and not to the trusts we hold accordingly til self-employment_tax respondent contends that the net_income from the jewelry business qualifies as net_earnings derived by petitioner from the jewelry business that he carried on during the years at issue and that therefore petitioner is liable for self-employment taxes on that income see sec_1401 the castros disagree arguing only that the jewelry business was carried on by the ccjt and not by petitioner the castros asserted no argument with respect to the net_earnings of the jewelry business in the event we held that the trusts should be disregarded for federal_income_tax purposes 2in light of our holding we need not address respondent’s alternative arguments that the jewelry business’ income should be allocated to the castros under the doctrine_of assignment_of_income or the grantor_trust_rules - - before the establishment of the ccjut petitioner reported the net_income he derived from the jewelry business as net_earnings from his trade_or_business and petitioner paid self- employment_taxes on it the castros do not dispute that petitioner continued to work in the jewelry business after the ccjt was established sec_1401 imposes a tax on the self-employment_income of every individual for old age survivors and disability insurance and hospital insurance see sec_1401 and b george v commissioner supra sec_1_1401-1 income_tax regs self-employment_income means the net_earnings from self- employment derived by an individual sec_1402 net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 see also sec_1_1402_a_-1 income_tax regs the castros have offered no reason other than their belief that the ccjt owned the jewelry business to explain why the net_income from the jewelry business is not self-employment_income to petitioner since we have concluded that the ccjt must be disregarded for federal_income_tax purposes it follows that the net_income of the jewelry business represents petitioner’s net_earnings_from_self-employment and that petitioner is liable for self-employment taxes on that income for the years at issue we so hold - - iv sec_6662 accuracy--related penalty sec_6662 and b authorizes a 20-percent penalty to be imposed on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations respondent’s determination is presumed correct and petitioners have the burden of proving otherwise ’ see rule a hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 85_tc_934 58_tc_757 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see also neely v commissioner supra pincite negligence is lack of due care or failure to do what a reasonable and prudent person would do under the circumstances we previously have held that a taxpayer’s adoption of a flagrant tax_avoidance scheme repeatedly rejected by the courts is patently negligent 69_tc_1005 see also hanson v commissioner supra in when the castros established the two trusts we already had decided several abusive trust cases in each case we emphasized that trusts to be recognized for federal_income_tax purposes must be infused with economic reality see eg hanson v sec_7491 which provides that the secretary shall have the burden of production in any court_proceeding with respect to an individual’s liability for a penalty does not apply in this case -- p7 - commissioner f 2d pincite no reasonable person would have trusted this scheme to work petitioners argue that the penalty may not be imposed with respect to any portion of the underpayments because there was reasonable_cause for the underpayments and they acted in good_faith with respect to the underpayments see sec_6664 in determining whether a taxpayer acted in good_faith we look at such factors as the taxpayer’s knowledge and experience the taxpayer’s reliance if any on the advice of well-informed and competent professionals and the taxpayer’s efforts to assess his proper tax_liability see stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs petitioners introduced no evidence of the castros’ knowledge or experience in financial and tax matters or of the knowledge and experience of any professionals with whom they may have consulted to complete their income_tax returns for the years at issue petitioners argue only that they maintained complete and accurate books_and_records and that the ccjt reported the jewelry business’ income we reject petitioners’ arguments a taxpayer’s effort to ascertain his correct_tax liability is the most important factor in deciding whether a taxpayer acted in good_faith within the meaning of sec_6662 and sec_6664 petitioners have offered no evidence other than petitioner’s testimony in support of their argument that they are not liable for the accuracy- related penalties that testimony offers no insight into the - - effort made by the castros and any advisers with whom they may have consulted to ascertain whether the trust structure at issue in these consolidated cases would be respected for federal_income_tax purposes absent such proof we cannot relieve petitioners of liability for the accuracy-related_penalties under sec_6662 and b see 775_f2d_1092 9th cir george v commissioner tcmemo_1999_ hanson v commissioner tcmemo_1981_675 sec_1 b income_tax regs we sustain respondent’s determination that petitioners are liable for accuracy-related_penalties pursuant to sec_6662 for and on any underpayment of income_tax that may be due as a result of this opinion v sec_6673 penalty sec_6673 a and b provides that this court may impose a penalty of up to dollar_figure whenever proceedings have been instituted or maintained by the taxpayer primarily for delay or whenever the taxpayer’s position in a proceeding is frivolous or groundless before trial respondent warned the castros that respondent intended to move for a penalty under sec_6673 and gave the castros copies of cases supporting respondent’s contention that their arguments lacked merit we are satisfied that the castros did not institute or maintain these proceedings primarily for delay the castros’ belief that their trust structure should be respected for federal_income_tax purposes was sincere if uninformed by any reasonable analysis of pertinent authority in addition there is no - - evidence in the record to suggest that the castros unreasonably delayed the proceedings we are not satisfied with the castros’ position regarding the validity of the trusts for federal_income_tax purposes however their position was frivolous and our conclusion in this regard satisfies the statutory predicate for imposing a penalty under sec_6673 but sec_6673 grants the court discretion in deciding whether to impose a penalty see sec_6673 115_tc_43 exercising our discretion we decline to impose a penalty under sec_6673 in these cases our decision on this issue is based on several factors petitioner testified he cooperated during the examination of the relevant tax returns conducted by respondent’s agents and that he maintained records of the jewelry business’ income and expenses during the years at issue the record supports a conclusion that the castros attempted to abide by the terms of the declarations of trust and that they maintained records regarding the trusts in addition there is no evidence to indicate that the castros manipulated income or exaggerated expenses with respect to the jewelry business or that they engaged in any other transactions structured to unreasonably reduce or eliminate their proper income_tax_liability consequently we decline to impose a penalty under sec_6673 upon the castros we caution the castros and their counsel however that if they present similar arguments to this court again they invite the imposition of such - - penalties upon themselves see sec_6673 and rule b leach v commissioner tcmemo_1993_215 vi conclusion we have carefully considered all remaining arguments made by the parties for contrary holdings and to the extent not discussed find them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule
